UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1525


WILLIAM SCOTT DAVIS, JR.,

                Plaintiff - Appellant,

          v.

ATTORNEY RICHARD DURHAM,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:11-cv-00036-H)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William     Scott   Davis,   Jr.,    appeals   the   district     court’s

order denying six motions in his closed 42 U.S.C. § 1983 (2012)

action.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Davis v. Durham, No. 5:11−cv−00036−H (E.D.N.C.

Apr. 5, 2016).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2